          Case 1:20-cv-05874-JSR Document 9 Filed 08/04/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
U.S. SPECIALTY INSURANCE CO.,      :
                                   :
               Plaintiff,          :            20cv5874 (JSR)
                                   :
          -v-                      :            ORDER
                                   :
UNITED SPECIALTY INSURANCE CO.,    :
                                   :
               Defendant.          :
                                   :
-----------------------------------x

JED S. RAKOFF, U.S.D.J.

     On July 29, 2020, U.S. Specialty Insurance Company filed a

complaint against United Specialty Insurance Company for a

declaratory judgment and contribution in connection with an

insurance coverage dispute.        ECF No. 1.     Plaintiff invoked as

sources of subject matter jurisdiction 28 U.S.C. § 1332 and 28

U.S.C. § 2201.      Id. ¶ 10.

     The Declaratory Judgment Act, 28 U.S.C. § 2201 “is

procedural only” and “did not extend [courts’] jurisdiction.”

Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671

(1950).     Therefore, the only proper source of subject matter

jurisdiction invoked by plaintiff is 28 U.S.C. § 1332.

     28 U.S.C. § 1332 authorizes federal district courts to hear

disputes where there is diversity jurisdiction, including, as

relevant here, disputes between citizens of different States.

28 U.S.C. § 1332(a)(1).        In assessing whether diversity exists,



                                       1
         Case 1:20-cv-05874-JSR Document 9 Filed 08/04/20 Page 2 of 2



“a corporation shall be deemed to be a citizen of every State

and foreign state by which it has been incorporated and of the

State or foreign state where it has its principal place of

business.”    Id. § 1332(c)(1).1

     The Complaint alleges that U.S. Specialty Insurance Company

and United Specialty Insurance Company both have their principal

place of business in Texas.       ECF No. 1 ¶¶ 8-9.      Because the two

parties to the action are citizens of the same State, the Court

lacks diversity jurisdiction.

     Accordingly, the case is dismissed for lack of

jurisdiction.

     SO ORDERED.

Dated:      New York, NY                       _______________________
            August 4, 2020                     JED S. RAKOFF, U.S.D.J.




1 There is a specific provision for “any direct action against
the insurer of a policy or contract of liability insurance,” 28
U.S.C. § 1332(c)(1), but the Court need not consider it. The
exception expands the list of States of which a
insurer-defendant may be deemed a citizen to include not only
the States of the insurer’s incorporation and principal place of
business but also any States where the insured is a citizen. 28
U.S.C. § 1332(c)(1).

                                      2
